Citation Nr: 0900073	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-08 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for status post surgical 
resection of the colon and creation of ostomy due to remote 
effects of radiation enteritis (residuals of colon cancer), 
to include as secondary to service-connected Hodgkin's 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & A.M.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The veteran testified at a hearing in 
November 2008 before the undersigned Veterans Law Judge.  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The competent medical evidence shows that the residuals of 
colon cancer are proximately due to radiation treatment for 
service-connected Hodgkin's disease.


CONCLUSION OF LAW

The residuals of colon cancer are proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that colon cancer and its residuals are 
due to radiation treatments for service-connected Hodgkin's 
disease.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting the veteran's request for service connection.  
Thus, no further discussion of the VCAA is required.

Service Connection 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection may also be granted for any 
disability which is proximately due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The veteran seeks service connection for colon cancer 
residuals.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is at an approximate balance such 
that the appeal is allowed.

The veteran was diagnosed with non-Hodgkin's lymphoma in 1982 
and subsequently underwent various forms of treatment, 
including radiation.  The medical records are unclear, as 
they refer to both Hodgkin's disease and non-Hodgkin's 
lymphoma.  However, service connection has been granted for 
Hodgkin's disease and these records appear to refer to the 
same disorder, the Board will refer to this disorder as 
Hodgkin's disease for the sake of clarity.  The Hodgkin's 
disease completely resolved.

In July of 2005, the veteran was diagnosed with colon cancer, 
for which he underwent a low anterior resection with 
formation of a colostomy.  According to a March 2007 
statement of a VA provider, this procedure was complicated by 
poor wound healing due to mesenteric fibrosis which was most 
likely the result of his previous radiation treatment for 
Hodgkin's disease.  The provider also noted that the veteran 
had pulmonary fibrosis from the same radiation treatment.  
The Board notes that the veteran is service connected for the 
pulmonary fibrosis.  The Board finds that this opinion is 
credible and favorable evidence in support of the veteran's 
claim.  The provider is a physician with hematology/oncology, 
meaning he has expertise in this area.  In addition, he bases 
his opinion that there is a relationship between the lymphoma 
treatment and the colon cancer on a thorough review of the 
veteran's history.  See Nieves-Rodriguez v. Peake, No. 06-
3012 (U.S. Vet App Dec. 1, 2008) (holding "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion").

A December 2005 opinion is negative evidence against the 
veteran's claim.  The examiner reviewed the veteran's file 
but was unable to examine the veteran as he was hospitalized 
at that time.  Based on that review, the examiner concluded 
that the veteran's colon cancer was not due to service-
connected Hodgkin's disease and that the file did not 
indicate that the veteran had had non-Hodgkin's lymphoma.  
Instead, the examiner held that colon cancer and its 
residuals was due to the effects of colon cancer and its 
treatment.  The Board notes that, as discussed above, the 
veteran's medical records do in fact indicate that he may 
have had non-Hodgkin's lymphoma.  The examiner failed to note 
or address this point.  The Board finds this examination is 
not persuasive evidence against the veteran's claim since it 
did not involve an examination of the veteran and did not 
address the issue of the non-Hodgkin's lymphoma versus 
Hodgkin's disease.  More importantly, the Board notes that 
the opinion fails to address the impact of the prior 
radiation treatment on the colon, instead attributing the 
symptoms that led to the initial diagnosis to treatment given 
subsequent to that diagnosis.

The Board recognizes that of the two opinions given on point 
in this case, one is positive and one is negative opinion.  
Here, the positive opinion is persuasive as it addresses the 
effects of treatment for the veteran's service-connected 
Hodgkin's Disease, and the Board finds that the evidence is 
more than sufficient to support a grant of service connection 
for colon cancer and its residuals secondary to Hodgkin's 
disease.  There is little doubt that further medical inquiry 
could be undertaken with a view towards development of the 
claim, particularly with regards to the veteran's history of 
radiation treatments for both Hodgkin's disease and colon 
cancer; however, such development would not materially assist 
the Board in this determination.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).  The appeal is granted.  


ORDER

Service connection for status post surgical resection of the 
colon and creation of ostomy due to remote effects of 
radiation enteritis is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


